DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 09 February 2021 has been fully considered by the examiner. A signed copy is attached.
Claims 1-18 are pending. 
Claims 1-18 are rejected, grounds follow.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Application’s status as a continuation of application 16/072,925 (now patent 10,990,086) is acknowledged.

Claim Objections
Claim 17 is objected to because of the following informalities:  
apparent typo “comprises s:” in claim 17, line 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lawson et al., US Patent Application Publication 2013/0212420 (hereafter LAWSON).

Regarding Claim 1, LAWSON teaches
A module (see e.g. fig. 3) for a technical facility (see fig. 1, e.g. “Industrial Facility”) comprising: 
a technical hardware for executing a technical sub-process; (field devices, [0050] “[0050] Industrial controller 302 can exchange data with the controlled industrial processes 304.sub.1-304.sub.N through I/O 308, which can comprise one or more local or remote input and/or output modules that communicate with one or more field devices to effect control of the controlled industrial processes 304.sub.1-304.sub.N.”)
a controller for locally controlling the technical hardware, wherein the controller is configured to control the technical hardware autonomously; (Controller 302, fig. 3; “industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N.”; Examiner notes that control program 310 is depicted with communication Input only from the controlled processes and accordingly is a standalone controller.)
and an external interface of the controller, wherein the external interface comprises a server;  (Fig. 3, external interface 314 “Cloud interface component”; [0052] “Cloud interface component 314 can be configured to access the cloud through any suitable hardwired or wireless connection to the Internet (e.g., through a network connection to an Internet server”)
the server comprises a fixedly predetermined information structure with static information and dynamic information; ([0064] “Context component 804 an also apply contextual information to the time-stamped production data 802 that reflects the data's location within a hierarchical organizational model. Such an organization model can represent an industrial enterprise in terms of multiple hierarchical levels.” disclosing static and dynamic information; stored in a cloud database, see e.g. [0075]-[0077] and fig. 10)
wherein the static information describes the technical hardware and the controller; (see e.g. [0052] “the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy. For example, when the industrial controller 302 initially interfaces with the cloud platform during deployment, the cloud interface component 314 can provide such information as a device identifier for the controller; a geographic location of the controller; a location of the controller relative to the greater automation system, plant, or hierarchy to which the controller belongs;”)
and the controller writes the dynamic information as real-time values of the technical hardware into the information structure. ([0051] “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N,” [0052] “Once configured, the cloud interface component 314 can push controller data to the cloud”; see also, e.g. [0075] “Time-stamped industrial data is received from industrial devices 1004 at device interface component 1014, which can store the received data on cloud storage 1012. … If data provided by industrial devices 1004 include contextual metadata, filter component 1016 can be configured to filter the data based on some aspect of this contextual metadata.”)

If applicant feels that the depiction in fig. 3 of the controller is not sufficient to fairly anticipate the limitation “wherein the controller is configured to control the technical hardware autonomously” Examiner alternatively finds that the application at least impliedly discloses such that one of ordinary skill in the art could reasonably infer that the controller is capable to operate the process independently, because at least the application discloses that the controllers may be PLCs, which are commonly configured to operate independently, and because the application is silent as to any supervisory controller interfacing with the device of fig. 3. (see MPEP 2144.01)

Regarding Claim 2, LAWSON discloses and/or teaches all of the limitations of parent claim 1 above;
LAWSON further discloses:
wherein the controller generates the real-time values from control data and/or measurement data of the technical hardware.  ([0051] During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information.”)

Regarding Claim 3, LAWSON discloses and/or teaches all of the limitations of parent claim 1, above;
LAWSON further discloses:
wherein the controller generates the real-time values from states of the service provided by the technical hardware. ([0051] During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information. … data can be generated by control program 310 based on measured process values”)

Regarding Claim 4, LAWSON discloses and/or teaches all of the limitations of parent claim 1,
LAWSON further teaches:
wherein the controller generates the real-time values from historical values of control data and/or measurement data of the technical hardware and/or communication data. ([0051] “The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, … As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.”)


Regarding Claim 5, LAWSON discloses and/or teaches all of the limitations of parent claim 1,
LAWSON further discloses:
wherein the controller generates the real-time values by extrapolation based on control data and/or measurement data of the technical hardware and/or communication data. ([0051] “data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.).”

Regarding Claim 6, LAWSON discloses and/or teaches all of the limitations of parent claim 1, 
LAWSON further discloses:
wherein the information structure of the server comprises a number of objects (see fig. 11, table 1106; each table entry comprising an object) each having at least one real-time value (fig. 11, table 1106, ‘time stamp’ and ‘value’) and a description of the real-time value. (fig. 11, table 1106; “data tag”)

Regarding Claim 7, LAWSON discloses and/or teaches all of the limitations of parent claim 6, 
LAWSON further discloses:
wherein the description in the object is a standardized meta-information for the real-time value. (as shown, the data tags repeat for each source of data; and are therefore standardized. see also [0062] “cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.”)

Regarding Claim 8, LAWSON discloses and/or teaches all of the limitations of parent claim 6, above;
LAWSON further discloses:
wherein the real-time value of the object comprises a time stamp. (fig. 11, 1106; “Time stamp”)

Regarding Claim 9, LAWSON discloses and/or teaches all of the limitations of parent claim 1, above;
LAWSON further discloses:
 wherein the control of the technical hardware is done via at least one service provided by the controller and by the controlled technical hardware, ([0049] “industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes”)
wherein the at least one service is mapped into the information structure in the server. ([0052] “the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy.” “the cloud interface component 314 can provide such information as a device identifier for the controller; a geographic location of the controller; a location of the controller relative to the greater automation system, plant, or hierarchy to which the controller belongs; indications of other devices or systems in proximity to the controller (e.g., devices communicatively coupled to the controller);” see also fig. 9)

Regarding Claim 10, LAWSON discloses and/or teaches all of the limitations of parent claim 6, above;
LAWSON further discloses:
wherein the objects of the information structure of the server form a module type package containing all information necessary to integrate the module into a technical facility. ([0052] “In accordance with this auto-configuration routine, the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy. For example, when the industrial controller 302 initially interfaces with the cloud platform during deployment, the cloud interface component 314 can provide … information that can be used by the cloud services to facilitate integration of the controller within the plant-wide or enterprise-wide system.”)

Regarding Claim 11, LAWSON discloses and/or teaches all of the limitations of parent claim 1, above;
LAWSON further discloses and/or teaches:
wherein the controller is configured such that the server is dynamically, in particular for each object individually queriable. ([0076] “Once the time-stamped (and optionally filtered) data has been stored on cloud storage 1012, the data can be provided to one or more client devices 1010 in any suitable viewing format for visual analysis.” the system services requests for subsets of data, see e.g. fig 18; [0094] “At 1806, a request for a subset of the industrial data is received at the cloud platform from a client device.”)


Regarding Claim 12, LAWSON discloses and/or teaches all of the limitations of parent claim 1; 
LAWSON further discloses:
wherein the controller continuously updates the real-time values of the server. ([0051] “The data collected or generated by industrial controller data … may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory).” as this data is provided to the server after having a time stamp added (see [0051]-[0053]) such data would necessarily be sent in substantively real-time in order to satisfy the disclosure of an embodiment in which data only exists in the controller on a transient basis.)

Regarding Claim 13, LAWSON discloses and/or teaches all of the limitations of parent claim 1;
LAWSON further teaches:
wherein the external interface is furthermore configured to output or receive information to/from upstream or downstream or parallel modules. (the external interface comprises a server (see rejection claim 1, infra.); the cloud platform (server) of LAWSON, see fig. 10; has both upstream devices (client devices 1010) and downstream devices (industrial systems 1004) to which it variously outputs and/or receives information (arrows, fig. 10))

Regarding Claim 14, LAWSON discloses and/or teaches all of the limitations of parent claim 1; 
LAWSON further teaches:
wherein the technical hardware is configured to produce an output product from an input product, and the technical hardware is furthermore configured to generate the output product in changing the input product by, change of a chemical composition; and/or change of at least one physical property; and/or adding material; and/or removal of material. ([0051] “real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results” at least obviously implies such that one of ordinary skill could reasonably infer; the modification of an input product by either chemical composition or physical property change (e.g. temperatures, pressures); or by adding or removing material (weights, quality test results). see MPEP 2144.01)


Regarding Claim 16, LAWSON discloses and/or teaches all of the limitations of parent claim 1, above;
LAWSON further discloses:
A technical facility comprising a plurality of the modules according to claim 1. (see e.g. fig. 1, “Industrial Facility 1”; and fig. 10, depicting a plurality of industrial devices 1004 connected to the cloud platform)

Regarding Claim 17, LAWSON discloses:
A method for controlling a technical facility, (see fig. 1, e.g. “Industrial Facility”)
wherein the facility is constructed from a plurality of modules (fig. 1, industrial devices 108)
each having a technical hardware for executing a technical sub-process, (field devices, [0050] “[0050] Industrial controller 302 can exchange data with the controlled industrial processes 304.sub.1-304.sub.N through I/O 308, which can comprise one or more local or remote input and/or output modules that communicate with one or more field devices to effect control of the controlled industrial processes 304.sub.1-304.sub.N.”)
and a controller for local control of the technical hardware (Controller 302, fig. 3; “industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N.”)
and an external interface of the controller, wherein the external interface comprises a server (Fig. 3, external interface 314 “Cloud interface component”; [0052] “Cloud interface component 314 can be configured to access the cloud through any suitable hardwired or wireless connection to the Internet (e.g., through a network connection to an Internet server”)
having a fixedly predetermined information structure with static information and dynamic information, ([0064] “Context component 804 an also apply contextual information to the time-stamped production data 802 that reflects the data's location within a hierarchical organizational model. Such an organization model can represent an industrial enterprise in terms of multiple hierarchical levels.” disclosing static and dynamic information; stored in a cloud database, see e.g. [0075]-[0077] and fig. 10)
wherein the static information describes the technical hardware and the controller (see e.g. [0052] “the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy. For example, when the industrial controller 302 initially interfaces with the cloud platform during deployment, the cloud interface component 314 can provide such information as a device identifier for the controller; a geographic location of the controller; a location of the controller relative to the greater automation system, plant, or hierarchy to which the controller belongs;”)
and the method comprises the following steps: writing the dynamic information into the information structure as real-time values of the technical hardware by the controller; and providing the dynamic information in the information structure of the server. ([0051] “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N,” [0052] “Once configured, the cloud interface component 314 can push controller data to the cloud”; see also, e.g. [0075] “Time-stamped industrial data is received from industrial devices 1004 at device interface component 1014, which can store the received data on cloud storage 1012. … If data provided by industrial devices 1004 include contextual metadata, filter component 1016 can be configured to filter the data based on some aspect of this contextual metadata.”)

Regarding Claim 18, LAWSON discloses and/or teaches all of the limitations of parent claim 17, 
LAWSON further discloses:
 furthermore comprising: generating the real-time values from control data and/or measurement data of the technical hardware by the controller; ([0051] During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information.”)generating the real-time values from states of the service provided by the technical hardware by the controller; ([0051] During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information.”)generating the real-time values from historical values of control data and/or measurement data of the technical hardware and/or communication data;  ([0051] “The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, … As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.”)generating the real-time values by extrapolation based on control data and/or measurement data of the technical hardware and/or communication data. ([0051] “data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAWSON in view of Well-Known Practice (as exemplified by Wikipedia – “OPC Unified Architecture”, revision 21 January 2016) (disclosed in IDS 09 February 2021, furnished in parent application 16/072,925 by the USPTO).

Regarding Claim 15, LAWSON discloses and/or teaches all of the limitations of parent claim 1; 
LAWSON differs from the claimed invention in that:
LAWSON does not appear to teach or suggest “the server is an OPC-UA server”.

However, OPC-UA is a Well-Known type of industrial Machine to Machine Communication protocol, which would have been known to one of ordinary skill in the art at the time the application was filed. (see e.g. Wikipedia – “OPC Unified Architecture”); Further, Examiner notes that implementation of OPC-UA follows an industrial standard (IEC 62541) initially released in 2010.

One of ordinary skill in the art could have modified the cloud (internet) based server of LAWSON by implementing the industrial Machine to Machine communication standard of OPC-UA, thereby arriving at the claimed invention, such a modification would have been predictable to one of ordinary skill in the art because web servers are explicitly supported by OPC-UA (see e.g. Wikipedia – “OPC Unified Architecture”; page 2 “Protocols”.)

One of ordinary skill in the art could have been motivated to make this modification in order to leverage advantageous features of the OPC-UA protocol, such as scalability, security, and multi-threading; as understood by Well-Known Practice (see Wikipedia – “OPC Unified Architecture”; page 1, Innovations).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,990,860. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated in the table below, the reference patent teaches or fairly suggests the claims at issue in the instant application.

Instant Application
Reference
Examiner Remarks
1. A module for a technical facility comprising: a technical hardware for executing a technical sub-process; a controller for locally controlling the technical hardware,
(line 1) 1. A module for a technical facility comprising:
a technical hardware for executing a technical sub-process; a controller for locally controlling the technical hardware, 

wherein the controller is configured to control the technical hardware autonomously;
(lines 15-18) wherein the controller is configured … to control the technical hardware autonomously;
Although the reference patent differs in the order of recitation; the element is anticipated.
and an external interface of the controller, wherein the external interface comprises a server, the server comprising a fixedly predetermined information structure with static information and dynamic information, wherein the static information describes the technical hardware and the controller, and wherein the controller writes the dynamic information as real-time values of the technical hardware into the information structure.
(lines 4-et.seq) and an external interface of the controller, wherein the external interface comprises a server, the server comprising a fixedly predetermined information structure with static information and dynamic information, 
wherein the static information describes the technical hardware and the controller,
wherein the controller writes the dynamic information as real-time values of the technical hardware into the information structure,




2. The module according to claim 1, wherein the controller generates the real-time values from control data and/or measurement data of the technical hardware.
2. The module according to claim 1, wherein the controller generates the real-time values from control data and/or measurement data of the technical hardware.


3. The module according to claim 1, wherein the controller generates the real-time values from states of the service provided by the technical hardware.
3. The module according to claim 1, wherein the controller generates the real-time values from states of the service provided by the technical hardware.


4. The module according to claim 1, wherein the controller generates the real-time values from historical values of control data and/or measurement data of the technical hardware and/or communication data.
4. The module according to claim 1, wherein the controller generates the real-time values from historical values of control data and/or measurement data of the technical hardware and/or communication data.


5. The module according to claim 1, wherein the controller generates the real-time values by extrapolation based on control data and/or measurement data of the technical hardware and/or communication data.
5. The module according to claim 1, wherein the controller generates the real-time values by extrapolation based on control data and/or measurement data of the technical hardware and/or communication data.


6. The module according to claim 1, wherein the information structure of the server comprises a number of objects each having at least one real-time value and a description of the real-time value.
6. The module according to claim 1, wherein the information structure of the server comprises a number of objects each having at least one real-time value and a description of the real-time value.


7. The module according to claim 6, wherein the description in the object is a standardized meta-information for the real-time value.
7. The module according to claim 6, wherein the description in the object is a standardized meta-information for the real-time value.


8. The module according to claim 6, wherein the real-time value of the object comprises a time stamp.
8. The module according to claim 6, wherein the real-time value of the object comprises a time stamp.


9. The module according to claim 1, wherein the control of the technical hardware is done via at least one service provided by the controller and by the controlled technical hardware, and wherein the at least one service is mapped into the information structure in the server.
9. The module according to claim 1, wherein the control of the technical hardware is done via at least one service provided by the controller   and by the controlled     technical hardware, and
wherein the at least one service is mapped into the information structure in the server.


10. The module according to claim 6, wherein the objects of the information structure of the server form a module type package containing all information necessary to integrate the module into a technical facility.
10. The module according to claim 6, wherein the objects of the information structure of the server form a module type package containing all information necessary to integrate the module into a technical facility.


11. The module according to claim 1, wherein the controller is configured such that the server is dynamically,  in particular for each object individually queriable.
11. The module according to claim 1, wherein the controller is configured such that the server is 
dynamically, in particular for each object individually queriable.


12. The module according to claim 1, wherein the controller continuously updates the real-time values of the server.
12. The module according to claim 1, wherein the controller continuously updates the real-time values of the server.


13. The module according to claim 1, wherein the 
external interface is furthermore configured to output or receive information to/from upstream or downstream or parallel modules.
13. The module according to claim 1, wherein the external interface is furthermore configured to output or receive 
information to/from upstream or downstream or parallel modules.


14. The module according to claim 1, wherein the technical hardware is configured to produce an output product from an input product, and the technical hardware is furthermore configured to generate the output product in changing the input product by: change of a chemical composition; and/or 22Attorney Docket No.: 1078/0168PUS2 change of at least one physical property; and/or adding material; and/or removal of material.
14. The module according to claim 1, wherein the technical hardware is configured to produce an output product from an input product, and the technical hardware is furthermore configured to generate the output product in changing the input product by: change of a chemical composition; 
and/or change of at least 
one physical property; and/or
adding material; and/or
removal of material.


15. The module according to claim 1, wherein the server is an OPC-UA server

15. The module according to claim 1, wherein the server is an OPC-UA server.


16. A technical facility comprising a plurality of the modules according to claim 1.  
16. A technical facility comprising a plurality of the modules according to claim 1.


17. A method for controlling a technical facility, wherein the facility is constructed from a plurality of modules 

each having a technical hardware for executing a technical sub- process, and a controller for local control of the technical hardware 

and an external interface of the controller, wherein the external interface comprises a server having a fixedly predetermined information structure with static information and dynamic information, wherein the static information describes the technical hardware and the controller and the method comprises s: 
writing the dynamic information into the information structure as real-time values of the technical hardware by the controller; and providing the dynamic information in the information structure of the server.  
(lines 1-et seq). 17. A method for controlling a technical facility wherein the facility is constructed from a plurality of modules 
each having a technical hardware for executing a technical sub-process, and a controller for local, autonomous, control of the technical hardware, 
and an external interface of the controller, wherein the external interface comprises a server having a fixedly predetermined information structure with static information and dynamic information, wherein the static information describes the technical hardware and the controller and the method comprises:
writing the dynamic information into the information structure as real-time values of the technical hardware by the controller; and providing the dynamic information in the information structure of the server,


18. The method according to claim 17, furthermore comprising: generating the real-time values from control data and/or measurement data of the technical hardware by the controller; generating the real-time values from states of the service provided by the technical hardware by the controller; generating the real-time values from historical values of control data and/or measurement data of the technical hardware and/or communication data; generating the real-time values by extrapolation based on control data and/or measurement data of the technical hardware and/or communication data.
18. The method according to claim 17, furthermore comprising: generating the real-time values from control data and/or measurement data of the technical hardware by the controller;
generating the real-time values from states of the 
service provided by the technical hardware by the controller; generating the 
real-time values from 
historical values of control data and/or measurement data of the technical 
hardware and/or communication data; and/or
generating the real-time values by extrapolation based on control data and/or measurement data of the technical hardware and/or communication data.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sangi, US Pg-Pub 2018/0088541 – particularly for [0043] and [0037] teaching configuration of PLC controllers by supervisory SCADA systems;
Goli, US Pg-Pub 2014/0364970 – Particularly for [0043] showing industrial process controllers receiving start and stop commands from management hypervisory software.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119